ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
ATK Space Systems, Inc.                              )   ASBCA No. 59006
                                                    )
Under Contract No. N00014-97-D-2020 et al.          )

APPEARANCES FOR THE APPELLANT:                           Steven M. Masiello, Esq.
                                                         Joseph G. Martinez, Esq.
                                                          McKenna Long & Aldridge, LLP
                                                          Denver, CO

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Samuel W. Morris, Esq.
                                                          Trial Attorney

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
120 days of the date of this Order.

      Dated: 6 May 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Conttact Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59006, Appeal of ATK Space
Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 Recorder, Armed Services
                                                 Board of Contract Appeals